HOLDAWAY, Judge,
concurring:
It appears that the applicant, Mr. Ussery, who now applies for “reimbursement of attomeys’s fees” under EAJA, was represented pro bono and thus did not either in fact or *55in law incur attorney fees. The EAJA statute, 28 U.S.C. § 2412(d)(1)(A), as I read it, provides only for reimbursement to the prevailing party for “fees incurred.” If fees have not been incurred, as is true in this ease, then the plain language of the statute would seem to preclude an award of fees. Cf. Gardner v. Derwinski, 1 Vet.App. 584 (1991). I raise this only as an interesting point. I am aware that other appellate courts have grappled with this problem (perhaps “groped” would be the mot juste) and have managed to evade the plain meaning of the statute. In a cursory review of a few of these cases I found them both sophistic and unpersuasive. Perhaps a more thorough, in-depth study would lead us to a different conclusion. However, the issue was not raised by the Secretary and is not before us. In the absence of a challenge by the Secretary to Mr. Ussery’s standing to apply for reimbursement of fees where he never, apparently, incurred any I will concur in the award of fees in this case.